                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAYITO GUZMAN,                                    Case No. 19-cv-03757-HSG
                                   8                    Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE AMENDED
                                   9             v.                                        COMPLAINT
                                  10     M JONES, et al.,                                  Re: Dkt. No. 9
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Good cause being shown, plaintiff’s request for an extension of time to file his amended

                                  14   complaint is GRANTED. Dkt. No. 9. Plaintiff shall file his amended complaint by February 24,

                                  15   2020.

                                  16           This order terminates Dkt. No. 9.

                                  17           IT IS SO ORDERED.

                                  18   Dated: 1/7/2020

                                  19                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
